Debt on a sheriff's bond to which the defendants were sureties. Under the instruction of the court the jury found a verdict for the plaintiff, and judgment being rendered accordingly, the defendants appealed to the Supreme Court. The facts are stated in the opinion delivered in this Court.
J. H. Bryan for plaintiff.
This was an action of debt on the sheriff's bond mentioned in the case, given at May Sessions, 1828, of Onslow County Court, by Brice Fonville, sheriff, and the defendants as his sureties on the same. The breach assigned was that Fonville failed to account for the taxes intended to support the poor of said county, laid on the list of property for 1828. The defendants pleaded "conditions performed"
and "conditions not broken." The plaintiff, to show that the tax for the poor of the county, on the list of property for 1828, had been laid by the court at May Sessions, 1829, produced a copy of the record of the said Court of May Sessions, 1829; and the said record showed that the said court was composed of James Thompson, William Jones, William Mitchell, Luke Huggins, and other esquires, without stating that they composed a majority of the justices of the county. The act of Assembly (Rev. Stat., ch. 89, sec. 9) declares that the county court must be composed of a majority of the justices of the county when (228)  a tax for the poor is laid. The judge instructed the jury that the plaintiff was entitled to recover. We are of a different opinion. The defendants are sureties; they are not liable for the failure of the sheriff to collect and pay over any tax not laid by a court having a majority of the justices on the bench, as no other court had authority to lay a lawful tax. The defendants were only bound that Fonville should collect and pay over all lawful taxes. There must be a
PER CURIAM                                              New trial.
Cited: S. v. McIntosh, 29 N.C. 69; S. v. Long, 30 N.C. 419. *Page 167